Citation Nr: 1132736	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-22 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a left leg operation, to include infection, muscle atrophy, and swelling of the groin and a back disorder.

2.  Entitlement to a rating in excess of 10 percent for a residual left knee scar, status post Baker's cyst removal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1962 to January 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2006 and August 2008 by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  Although the Veteran's claim for a back disorder secondary to the claimed residuals of VA treatment was adjudicated as a separate issue in the August 2008 rating decision, the Board finds the issue which is solely asserted as a result of VA treatment is more appropriately addressed as a part of the section 1151 claim.

The Board remanded the case in March 2010 to allow the Veteran an opportunity to present evidence in support of his claims at a personal hearing.  In correspondence dated in March 2010 the Veteran withdrew his requests for a personal hearing.  The development requested upon remand, to the extent required, has been substantially completed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  The evidence of record demonstrates that the Veteran's residuals of a left leg operation, to include any infection, muscle atrophy, swelling of the groin, or back disorder, were not incurred as a result of a VA failure to exercise the degree of care that would be expected of a reasonable health care provider; there is no indication VA treatment was performed without the Veteran's informed consent or that the Veteran sustained additional disability as a result of VA treatment due to an event that was not reasonably foreseeable.

3.  The service-connected residual left knee scar, status post Baker's cyst removal, is presently manifested by a superficial scar that is tender, but which is not unstable and which results in no additional ratable limitation of leg flexion.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a left leg operation, to include infection, muscle atrophy, and swelling of the groin and a back disorder, have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2010); 38 C.F.R. § 3.361 (2010).

2.  The criteria for a rating in excess of 10 percent rating for a residual left knee scar, status post Baker's cyst removal, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (effective prior to October 23, 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters from the RO dated in March 2006 and June 2008.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

With regard to increased disability rating claim, the law requires VA to notify the claimant that to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify him or her of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d at 1270.  Adequate notice was provided in this case.

During the pendency of this appeal, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to these matters was provided in March 2006.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  Although a December 2008 VA examination report noted the Veteran reported he was receiving Social Security Administration (SSA) disability benefits, VA records dated in January 2009 show that "SSI" was established in 1992 which was many years prior to the 1151 event at issue and that any existing SSA records were not pertinent to the issues on appeal.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that relevant SSA records must be obtained, but that there must be a specific reason to believe the records may give rise to pertinent information to conclude that they are relevant.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  No such reasons are evident in this case.

The Board notes that a VA informed consent statement associated with the Veteran's treatment on May 15, 2007, is not of record; however, the Veteran does not contend that the procedure was performed without his informed consent nor is there any indication VA treatment at any time was provided without informed consent.  The Veteran has also reported that he had been told by a VA physician that the May 2007 procedure should not have been done, but he did not submit any additional evidence in support of this claim nor has he identified any existing records as to this specific matter.  There is no indication that any additional medical opinions as to the inappropriateness of the May 2007 procedure actually exist.  In light of the evidence of record and the absence of any information demonstrating the existence of other relevant evidence, the Board finds that further attempts to obtain additional evidence in this case would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that a VA medical opinion obtained in this case is adequate as it is predicated on a substantial review of the record and medical findings, and considers the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

1151 Claim

38 U.S.C.A. § 1151 authorizes compensation for a disability or death caused by hospital care, medical or surgical treatment, or examination furnished the veteran by a VA employee or facility where the proximate cause of the additional disability was VA carelessness, negligence, lack of proper skill, error in judgment or similar fault on the part of VA in furnishing care, or an unforeseeable event.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2010).

VA regulations provide that benefits under 38 U.S.C. 1151(a), for claims received by VA on or after October 1, 1997, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the veteran's failure to follow medical instructions.  38 C.F.R. § 3.361 (2010).  

To establish causation the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c).

It must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2) (210).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.

In this case, the Veteran contends that as a result of VA treatment associated with a planned procedure to improve circulation in his left leg in May 2007 he developed an infection.  He stated that subsequently he experienced atrophy in the inner thigh muscle with constant pain and that the muscle no longer functioned properly.  He also reported that he had developed a limp and had favored his left leg so much that he now had back trouble.  In correspondence dated in August 2009 he asserted, in essence, that his VA care providers should have been more vigilant in his care due to his high risk for infection as a result of his diabetes.  He also asserted that the May 2007 treatment was not appropriate because he was not a candidate for surgery and that the "inappropriateness of said surgery was also noted by [Dr. D.L.J.], St. Louis physician who also practices at the local VA hospital."  He provided color photographs as evidence of the enlarged veins that had developed over his knee.

VA treatment records show that on May 15, 2007, the Veteran underwent an exploration of the common femoral, proximal popliteal, and distal posterior tibial vessels, but that a bypass procedure was suspended due to total calcification of the common femoral artery.  A VA staff surgeon noted that the Veteran had diabetes mellitus, but that he tolerated the procedure well and was transferred to the recovery room in satisfactory condition.  A May 16, 2007, discharge summary noted he was discharged to home in stable and satisfactory condition.  The staff surgeon noted upon surgical follow up on May 31, 2007, that there was lymphorrhea of the leg.  Alternate staples were also removed at that time.  A June 5, 2007, surgery consultation report noted the Veteran's leg (noted as right, but presumably referring to the left) wound was infected.  A specialty care nurse's report on July 11, 2007, noted the Veteran had an open incision to the left leg and that he had been using enzymatic debridement.  The wound at that time was clean with no redness or clear drainage.  In an August 8, 2007, report the VA staff surgeon noted the Veteran was doing better with much less pain and that the wound was completely healed.  

A handwritten VA medical opinion dated August 8, 2008, noted the Veteran had undergone an attempt to vascularize his left leg with incisions in the groin and above the ankle.  The groin incision subsequently became infected and healed with appropriate care.  It was noted that groin infection was a known complication in this high risk patient group.  It was the physician's opinion that the treatment provided was not negligent and did not involve an error in judgment.

A VA examination, including a review of the claims file and all applicable medical evidence, was conducted on December 11, 2008.  The examiner, a VA staff physician, noted the Veteran complained of a bump at the site of the exploration of the left femoral triangle and noted that it was only tender to rather vigorous direct pressure.  There was no itching and no medications were applied or used for it.  There was no clinical instability to the scar.  Distally, there was a scar at "Hunters canal" where there had been an attempt to identify an artery suitable for a femoral popliteal bypass.  This incision had become infected, was treated with open drainage and chemical debridement, and was eventually closed.  The examiner noted the treatment records and surgical records were well identified in the claims file and were reviewed along with all accompanying literature of a cogent nature on file.  There was no clinical instability of the scar at the distal medial left thigh.  It was tender with local pressure of a moderate degree, but ordinarily, at rest, was nontender.  No ointments were used for the scar.  The Veteran also complained of overall left lower extremity weakness with hip flexion problems and more than one fall in the past year.  

Physical examination revealed a one and a half inch oblique scar in the left femoral triangle with no direct hernia felt on forced resistance to flexion.  No bruit was identified by stethoscope and pulsations were absent.  The distal medial left thigh scar on Hunters canal was four inches in length and was a half inch wide at its widest.  There was some loss of deep tissue throughout the length of the scar.  It was purplish and atrophic, but there was no keloid formation or signs of clinical instability, infection, edema, or drainage.  The scar was adherent to deeper and surrounding underlying structures.  There was some patchy decreased sensation to the distal thigh scar to monofilament testing.  Knee and ankle reflexes were hypotonic.  A transverse one and seven-eighths inch scar proximal to the left medial malleolus was shiny, atrophic, and depigmented.  The scar was well healed and was nontender, nonadherent to deeper or surrounding structures, and was not clinically unstable.  

The examiner's diagnoses included status post surgical attempt, or revascularization, to the left lower extremity with exploration of Hunters canal and the femoral triangle.  It was noted that there was an infection following the treatment which was treated in the conventional and normally accepted method in the community.  The treatment did not deviate from the surgical protocol postoperative care as per community standards and there was no dereliction in terms of preoperative workup, intraoperative surgery, or postoperative care.  It was the examiner's opinion that upon review of the record it was less likely that the standard of care was deficient in any sense.  In an addendum the examiner noted that there was not believed to be any additional disability as a result of VA carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault nor was there an event that could not reasonably have been foreseen or anticipated by a competent, prudent healthcare professional.  

In a December 15, 2008, VA treatment report a VA staff physician in vascular surgery, noted the Veteran was seen for peripheral vascular disease and venous insufficiency with a new ulceration on the right calf.  There were no lesions on the left.  It was further noted that severe calcification was seen on X-ray examination and that the Veteran was not a good candidate for arterial reconstruction.  The physician also noted there had been a failed left femoral popliteal bypass a couple of years earlier by another physician  A January 2009 report from the vascular surgery staff physician noted follow up for venous and arterial disease revealed the disorder was healed with compression.  The Veteran was offered laser ablation of his bilateral saphenous veins, but he stated he wanted to continue compression hose treatment.  The physician reported that his claudication was with stable limitation and with no good options for bypass or endovascular treatment.  

Based upon the evidence of record, the Board finds the Veteran's residuals of a left leg operation, to include any infection, muscle atrophy, swelling of the groin, or a back disorder, were not incurred as a result of a VA failure to exercise the degree of care that would be expected of a reasonable health care provider.  There is no indication the May 2007 VA procedure attempted or any subsequent VA care was performed without the Veteran's informed consent or that the Veteran sustained any additional disability due to an event that was not reasonably foreseeable.  The December 2008 VA examiner's opinion in this case is persuasive.  The examiner is shown to have conducted a thorough examination of the Veteran, to have reviewed all pertinent medical evidence, and to have adequately considered the Veteran's claim.  An adequate rationale was provided in support of the examiner's opinion.  The findings are consistent with the other competent evidence of record, including an August 2008 VA medical opinion.

The Board notes that lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports the claim.  See Barr, 21 Vet. App. 303.  There is no dispute in this case that the Veteran has scars, pain, and left lower extremity weakness that became manifest subsequent to the attempted revascularization procedure at a VA medical facility in May 2007 or that he sustained an infection to the left distal thigh incision performed during that procedure.  The Veteran, however, contends that he has additional disabilities that were incurred as a result of VA fault in either attempting the procedure when he was a known diabetic or in failing to provide adequate post-treatment care for him as a high risk diabetic patient.  The Board finds such opinions involve complex medical questions and that the Veteran is not shown to be competent to provide opinions of this nature.  His opinions as to VA fault are not competent and may be afforded no evidentiary weight.  As a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as whether there exists a current disability or a medical nexus.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  

The Board also notes that in a November 2008 statement the Veteran reported he had been told by a VA physician that the operation should not have been done and in an August 2009 statement he reported that the "inappropriateness of said surgery was also noted by [Dr. D.L.J.]."  The Board finds, however, that VA treatment notes attributed to that VA physician do not indicate any opinion as to fault in the undertaking or execution of the May 2007 procedure nor in the subsequent related VA medical care.  The reports of that physician are, in fact, more indicative of the opinion that based upon his examinations conducted after May 2007 the Veteran was not then a candidate for vascular surgery.  In fact, his December 15, 2008, report indicates findings were provided, at least in part, as a result of knowledge of the failed attempt in May 2007.  Although reports signed by the VA physician were dated subsequent to the December 2008 VA examiner's review of the record, the Board finds these records do not include findings inconsistent with the opinions provided in the December 2008 examination report.  Therefore, the claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for  must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim.

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Upon award of service connection, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010).  

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2010).  The Court has held that disabilities may be rated separately without violating the prohibition against pyramiding unless the disorder constitutes the same disability or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994); see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent ratings is consistent with requirement that service connection may be granted only in cases of currently existing disability).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2010).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2010).

The Veteran seeks an increased rating for his service-connected left knee scar which has been rated as 10 percent disabling under 38 C.F.R. § 4.118, DC 7805 (effective prior to October 23, 2008).  At the outset the Board notes that the regulations pertaining to rating skin disabilities were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  Because the current claim was received prior to that date, those revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).

Under the applicable regulations in this case, the following may be considered in evaluating the Veteran's claim for increase: 

7804
Scars, superficial, painful on examination
10
 
Note (1): A superficial scar is one not associated with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation. (See Sec. 4.68 of this part on the amputation rule.) 


38 C.F.R. § 4.118, Diagnostic Code 7804 (effective prior to October 23, 2008).

7805
Scars, other.
Rate on limitation of function of part affected.


38 C.F.R. § 4.118, Diagnostic Code 7805 (effective prior to October 23, 2008).

The Veteran is currently in receipt of the maximum rating for scars under Diagnostic Codes 7802 (scars other than the face that are superficial and do not cause limited motion) and 7803 (unstable, superficial scars).  38 C.F.R. § 4.71a (2010).  Also, the scar at issue does not exceed an area of 12 square inches (Diagnostic Code 7801).  Id.

The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2010).  

5260
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°
0

5261
Leg, limitation of extension of:

Extension limited to 45°
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0

38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2010).

Normal knee flexion and extension is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2010).

In this case, service treatment records show that small, bilateral Baker's cysts were noted upon the Veteran's enlistment examination in January 1962.  Records show he underwent exploratory surgery and biopsy of the left popliteal fossa in September 1962 with a subsequent infection of the surgical wound.  The Veteran's November 1964 separation examination revealed a normal clinical evaluation of the lower extremities.

In January 2006 the Veteran submitted a service connection claim for a left knee disability.  He asserted that his pre-existing Baker's cyst on the left knee had been aggravated by military service.  He complained of pain upon walking and getting out of bed in the morning.  He also reported that walking up stairs was painful and difficult.  

VA examination in May 2006 revealed current left knee symptoms of intermittent pain and stiffness with complaints of a warm feeling behind the knee and daily flares of a tight pain behind the knee.  The flares of tight pain were rated as six on a ten point scale, but were not associated complaints of any additional limitation of motion.  There were no complaints of swelling, instability, locking, or fatigability.  No assistive devices were used.  There was no injury to the joint, no episodes of dislocation or subluxation, and no symptoms of inflammatory arthritis.  It was noted the Veteran reported he had retired as a press operator in 1992 and that he had not missed any work because of his left knee disorder.  

The examiner noted there was objective evidence of tenderness with palpation over the posterior aspect of the left knee and a nine centimeter by one half centimeter irregular, tender, surgical scar.  The scar was deep with adherence of six centimeters.  The Veteran's gait was normal and on examination there were no noted limitations in ability to stand or walk.  There was no evidence of callus formation, skin breakdown, unusual shoe wear pattern, ankylosis, signs of inflammatory arthritis, or instability.  Range of motion studies revealed active left knee motion from 0 to 140 degrees, with posterior pain on full extension.  Drawer and Lachman's signs were normal and McMurray's testing was negative.  The examiner's diagnosis was Baker's cyst which was aggravated beyond normal progression during military service requiring excision with a residual tender scar and adhesions most likely secondary to the surgical excision.  

Service connection was established for a residual left knee scar, post Baker's cyst removal.  A noncompensable rating was assigned effective from January 31, 2006, under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7805.  The Veteran subsequently expressed disagreement with the assigned compensation level.  He asserted his May 2006 VA examination was neither accurate nor complete and referred to the examiner's findings that there was no instability and that his gait was normal.  

On VA examination in December 2008 the Veteran complained of a burning sensation about his residual left knee scar with tightness around the posteromedial aspect of the left knee/popliteal fossa.  There was no intense itching, clinical instability, locking, or history of swelling.  No ointments or creams were used for the scar.  It was noted the Veteran reported some decreased flexion in recent years, but that extension remained full.  His average level of daily discomfort at rest was provided as two on a ten point scale and five to six after being on his feet for ten minutes.  The examiner noted the Veteran had collateral issues with circulation of the arterial side to the lower extremities.  Hydrocodone tablets were taken four times per day for pain, in large part due to the left knee, and were effective.  The left knee symptoms were also helped by use of a heating pad and ice or a Biofreeze roll.  

The examiner noted the Veteran had a scar in the posterior midline extending to the inferior aspect of the popliteal fossa.  The scar was nine centimeters in length and seven centimeters at its widest point.  It was atrophic, shiny, depigmented, and slightly adherent to deeper and surrounding underlying tissues.  There was some tenderness to deep pressure, centrally.  The scar was nontender with no sign of keloid formation, edema, or loss of subcutaneous tissue.  There was some synovial thickening to the knee joint on palpation and the circumference of the knee was one inch larger than the right knee.  The left quadriceps muscles were three-quarters of an inch larger that the right, but the left calf was an inch and one-eighth less than the right.  There was full extension (0 degrees) by goniometer and flexion was to 96 degrees with a very firm, stiff endpoint accompanied to a lesser extent by pain.  The flexion was not limited due to fatigability, weakness, incoordination, or further functionally reduced following repetitive range of motion testing.  

The examiner also noted that there was no gross clinical instability to the left knee and that McMurray and drawer signs were negative.  There was minimal crepitus on palpation during flexion and extension.  There was no effusion or heat and varus and valgus stressing were stable.  Resisted active motor strength testing to muscle groups XIV and XV revealed 4/5 weakness and on muscle group XIII (hamstrings) revealed 4+/5 weakness.  There was normal strength in the same muscle groups to the right leg.  It was noted the Veteran walked with a left-sided limp and used a cane, but that he was ambulatory without it though with a more pronounced limp.  An X-ray examination of the left knee revealed spurring to the anterior-superior margin of the patella and extensive peripheral vascular disease.  There was no evidence of fracture, dislocation, or bony destruction.  The joint spaces were well preserved.  The diagnoses included status post excision of a left knee Baker's cyst.  The examiner noted the Veteran had an increased, measurable loss of range of motion since his May 2006 VA examination which was very much limited by a firm endpoint and to a lesser extent by pain.  There was no diminished range of motion on repetitive range of motion assessment.  It was the examiner's opinion that there was some contribution from the Baker's cyst scar to the reduced flexion in terms of stiffness and pain.  It was noted, however, that it would require resort to mere speculation as to the degree of aggravation.  

The RO granted entitlement to a increased 10 percent rating in January 2009.  An effective date was assigned from the date of the Veteran's original claim on January 31, 2006.

Based upon the evidence of record, the Board finds the Veteran's residual left knee scar, status post Baker's cyst removal, is presently manifested by a superficial scar that is tender, but which is not unstable and which results in no additional ratable limitation of leg flexion.  VA examination findings are persuasive as to the present level of disability due to the scar.  The Board notes that the applicable schedular rating criteria under diagnostic code 7804 generally provide for a 10 percent rating with scars demonstrated to be tender or painful.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  There is no probative evidence of a more severe service-connected left knee scar disability.  

Although the December 2008 VA examiner found that to some extent the Veteran's limitation of left leg flexion was due to his service-connected residual scar, there is no indication of motion ratable even at the noncompensable level for a separate or higher alternative rating.  See Degmetich, 104 F.3d 1328.  A 0 percent rating for limitation of leg flexion is warranted for leg flexion limited to 60 degrees, but the evidence demonstrates the Veteran's flexion is limited to no more than 96 degrees, including consideration of additional decreased motion as a result of pain or functional loss.  Therefore, the Board finds that entitlement to a rating in excess of 10 percent is not warranted.

The Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Although the evidence indicates the Veteran is unable to engage in and maintain gainful employment as a result of his nonservice-connected medical disabilities, the Board finds the overall evidence of record in this case demonstrates the schedular evaluation is adequate for the service-connected disability at issue.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  The preponderance of the evidence is against the Veteran's claim.



ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a left leg operation, to include infection, muscle atrophy, and swelling of the groin and a back disorder is denied.

Entitlement to a rating in excess of 10 percent for a residual left knee scar, status post Baker's cyst removal, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


